Citation Nr: 1223423	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  08-29 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for sleep apnea, including as due to service-connected arteriosclerotic cardiovascular heart disease, status post interior wall myocardial infarction (heart disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel





INTRODUCTION

The Veteran had active military service from July 1974 to July 1977 and served in the South Dakota National Guard from February 1981 until he retired in December 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.


FINDING OF FACT

The evidence of record preponderates against a finding that sleep apnea had its onset during or is otherwise related to the Veteran's active service or his service-connected heart disability. 


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by the Veteran's active military service, and is not proximately due to or the result of service-connected heart disability.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.310 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist 

In a May 2008 letter, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of the information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the May 2008 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records were obtained.  The Veteran's VA and private medical records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured. 

In September 2008, the RO obtained a VA medical opinion regarding the Veteran's claim for service connection for sleep apnea as due to service-connected heart disability.  The Board finds that the September 2008 VA medical report is adequate for rating purposes as the claims file was reviewed, the examiner reviewed the pertinent history and diagnoses and offered an etiological opinion with rationale from which the Board can reach a fair determination.  The records satisfy 38 C.F.R. § 3.326 (2011).  

The Board finds that the duty to assist the Veteran has been satisfied in this case. 

II. Factual Background and Legal Analysis 

The Board has reviewed the record in conjunction with this case that includes the Veteran's service treatment records, VA and non-VA medical records and examination reports, dated from 2000 to 2009, and his written statements in support of his claim.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Further, service connection may also be granted for disability resulting from disease or injury incurred in or aggravated by active duty or active duty for training, or for disability resulting from injury incurred during a period of inactive duty training.  38 U.S.C.A. §§ 101(24), 1110, 1131; 38 C.F.R. § 3.6. 

"To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  This is also a direct service connection theory of entitlement.

In addition, secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  With regard to the matter of establishing service connection for a disability on a secondary basis, the United States Court of Appeals for Veterans Claims (Court) has held that there must be evidence sufficent to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a non-service-connected disability is proximately due to or the result of a service-connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b).  With regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as having chest pain, shortness of breath, or sleep difficulty, the Veteran is not competent to provide evidence as to more complex medical questions, including the origin of respiratory pathology, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

The Veteran seeks service connection for sleep apnea including as due to his service-connected heart disability.  In his October 2008 substantive appeal, the Veteran said that he did not "know what causes central & obstructive sleep apnea but I know it has put a great strain on my heart [and] any stress caused anxiety and heart pain".  In a January 2009 written statement, the Veteran asserted that his service-connected heart disease caused his central sleep apnea that caused sleep deficiency that caused stress and anxiety that caused stress to his heart that made it impossible for him to be employable.  Thus, he contends that service connection is warranted for sleep apnea. 

The record reflects that, in an August 2000 rating decision, the RO granted service connection for arteriosclerotic cardiovascular disease, status post interior wall myocardial infarction, and awarded an initial 10 percent disability rating.  In a March 2008 rating decision, a 60 percent disability evaluation was assigned for the Veteran's heart disability, effective since December 11, 2007. 

Service treatment records are not referable to complaints or diagnosis of, or treatment for, sleep apnea.

Post service, a May 2008 VA treatment record indicates that the Veteran was suspected of having underlying obstructive sleep apnea with an abnormal initial overnight oximetry for which a sleep study was being done.  A June 2008 VA medical record indicates that he was known to have underlying obstructive sleep apnea syndrome for which recent titration resulted in the findings of central apnea consistent with a complex of sleep apnea syndrome.

A September 2008 VA respiratory disorders medical report indicates that a physician reviewed the Veteran's medical records and noted that the VA medical records confirmed the diagnosis of sleep apnea.  As to the question of whether the sleep apnea was due to or aggravated by the Veteran's service-connected heart disability, the VA examiner stated that the Veteran exhibited obstructive sleep apnea, and it was not related to coronary artery disease.  The pathophysiology of the two illnesses were completely separate and not related.  It was the opinion of this examiner that it is less likely than not that the Veteran's sleep apnea was aggravated or caused by his diagnosed coronary atherosclerosis resulting in myocardial infarction.  

In a November 2008 VA gastrointestinal disorders examination report, another VA examiner noted a diagnosis of sleep apnea.  The sleep studies were noted and it was pointed out that the Veteran had obstructive and central sleep apnea.  It was pointed out that obstructive sleep apnea was related to the structures in the respiratory and throat area constricting down and causing problems with desaturation of the oxygen content and subsequent problems.  Central sleep apnea had to do with the central nervous system controlling the breathing apparatus, neither one of these were related to the Veteran's cardiovascular system that was coronary artery disease with atherosclerosis, neither one of these were related physiologically noted in exam and statements in previous information provided at that time.  Thus, the opinion was that it was less likely than not that the Veteran's sleep apnea was related to coronary artery disease or that coronary artery disease was related to his sleep apnea.

In January 2009, the Veteran submitted two Internet medical articles regarding sleep apnea in support of his claim.  The article from the Mayo Clinic discusses causes of central sleep apnea and states that the most common cause of central sleep apnea is heart disease.  The article from MedicineNet.com discusses that central sleep apnea occurred when the brain did not send the signal to breathe to the muscles of breathing.  It was noted that "[t]his usually occurs in infants or in adults with heart disease".  It was further noted that "[s]ome patients with heart failure have central sleep apnea..."

Upon receipt of the medical literature submitted by the Veteran, in February 2009, a VA representative contacted the September 2008 VA examiner by telephone and informed him of the recently received Internet information.  According to this record, after review of the Merck Manual Online, the VA examiner "indicated the only correlation was with congestive heart failure and the [Veteran's] arteriosclerotic cardiovascular disease status post inferior wall infarction would not cause sleep apnea since this is a totally separate disability from congestive heart failure".

The Veteran has contended that service connection should be granted for sleep apnea as due to his service-connected heart disability.  However, although the evidence reflects that sleep apnea has been diagnosed, a clear preponderance of the evidence is against a finding that this disability is related to service or any incident thereof, including the Veteran's service-connected heart disability.  

The record reflects that the Veteran's respiratory system was normal on separation from service and the first post-service evidence of record of sleep apnea is from 2008, over 30 years after the Veteran's separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the effect that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

A September 2008 VA examiner opined that it was less likely than not that the Veteran's obstructive sleep apnea was aggravated or caused by his diagnosed coronary atherosclerosis resulting in myocardial infarction.  However, this examiner only addressed the obstructive sleep apnea and VA clinical records suggest that there is also a central component to the sleep apnea, which has been diagnosed complex sleep apnea.  A November 2008 VA examiner noted that the Veteran had obstructive and central sleep apnea.  It was added that neither component of the complex sleep apnea was unrelated to the Veteran's service-connected cardiovascular disease.  This is the most probative opinion because it clearly 

considered the extent of the Veteran's complex sleep apnea and whether the service-connected cardiovascular disease had any effect on it.  The Veteran submitted internet articles suggesting that heart disease was a common cause of central sleep apnea.  However, when notified of this, the September 2008 VA examiner indicated that his own research noted no such correlation between central sleep apnea and cardiovascular disease except in the case of congestive heart failure, which the Veteran did not have.  

The Internet medical articles regarding sleep apnea contain no specific findings pertaining to this Veteran's manifestation of sleep apnea and its relationship, if any, to his service-connected heart disability.  As a lay person, relying on a generic medical treatise, the appellant is not qualified to render a medical opinion as to the etiology of the cause of his sleep apnea.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) (holding that treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim," but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 (1998))); see also Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).

In the present case, the medical articles submitted by the appellant were not accompanied by the opinion of any medical expert.  Furthermore, based on the analysis above, these articles fail to demonstrate that this Veteran has a sleep apnea disorder related to his military service or to a service-connected disability.  Therefore, while the Board has considered this medical literature, it is not sufficient to outweigh the opinion of the November 2008 VA examiner.  Furthermore, the articles were presented to the September 2008 examiner and the Veteran's situation was distinguished by the examiner.  It was concluded that since the Veteran did not have congestive heart failure, it was not likely that his sleep apnea was in any way related to the service-connected cardiovascular disease.   

While the Veteran maintains that he has sleep apnea due to his service-connected heart disability, as a lay person he has not been shown to be capable of making medical conclusions, thus, his statements regarding diagnosis and causation are not competent.  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. at 465.  And, as noted above, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as sleep difficulty or shortness of breath, he is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. at 456.  The Veteran is competent to claim that he has shortness of breath, or difficulty sleeping, and that he is anxious when he can't sleep.  He is not competent to diagnose the origin of his respiratory disorder.  Id.  Here, there is no competent evidence of a nexus between any currently diagnosed sleep apnea and service or service-connected disability.

As such, the evidence here is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the objective and probative medical and other evidence of record is against the Veteran's claim for service connection for sleep apnea as due to a service-connected heart disability, and his claim is thus denied.



ORDER

Service connection for sleep apnea including as due to service-connected heart disability, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


